Case 2:21-cv-00042-DSF-PVC Document 11 Filed 01/15/21 Page 1 of 2 Page ID #:264
                                                                      JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     CERTAIN UNDERWRITERS AT               CV 21-42 DSF (PVCx)
     LLOYD’S, LONDON
     SYNDICATE LIB 4472, etc.,
         Plaintiffs,                       Order REMANDING Case

                      v.

     HORIZON TIRE, INC., et al.,
         Defendants.



       Defendant Weisbrod Matteis & Copley PLLC removed this case on
    the basis of diversity jurisdiction. However, the notice of removal fails
    to plead subject matter jurisdiction to the satisfaction of the Court.

        The Plaintiffs are Lloyd’s underwriters and each of the
    underwriters’ citizenships must be pleaded to plead diversity
    jurisdiction. See Indiana Gas Co. v. Home Ins. Co., 141 F.3d 314 (7th
    Cir. 1998). The notice of removal also fails to plead the citizenships of
    the Defendant PLLC and LLC. See Johnson v. Columbia Props.
    Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (limited liability
    company is a citizen of the states of which each of its members is a
    citizen).
Case 2:21-cv-00042-DSF-PVC Document 11 Filed 01/15/21 Page 2 of 2 Page ID #:265




      Given the failure to plead the subject matter jurisdiction of this
    Court adequately, the case is REMANDED to the Superior Court of
    California, County of Los Angeles.

       IT IS SO ORDERED.



     Date: January 15, 2021                ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       2
